DETAILED ACTION

The Amendment and IDS filed by Applicant on 01/04/2022 is entered.

The Terminal Disclaimer filed by Applicant on 01/04/2022 is entered and approved.

Claim 3 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 01/04/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-3 and 6-18 under 35 U.S.C. 103 as being unpatentable over JP 2006-152275 (hereinafter “’275”) is withdrawn.

The rejection of claims 4-5 on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,015,060 is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-2 and 4-18 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘275. ‘275 teaches a heat storage/heat insulation body obtained by laminating a heat storage body that contains a heat-storing microcapsule formed from a polymer and a heat insulation body that has a thermal conductivity of less than 0.1 W/(mK). See ‘275, [0057] [0079] [0095] [0120] [0128]. ‘275 teaches a polymer obtained by polymerizing a monomer having a long-chain alkyl such as stearyl (meth)acrylate, a cross-linking agent may be mixed in when producing said polymer, the phase change temperature of the heat storage is 80.7 – 82.3 kJ/kg. See id. ‘275 teaches a microcapsule formed from said polymer may be used by being mixed with a binding agent such as an ethylene-vinyl acetate, a polystyrene foam or the like can be selected as the heat storage body. See ‘275 Examples. ‘275 further discloses the heat storage/heat insulation body is used in construction material and is configured to have the heat storage body surface on the inside. ‘275 further discloses a polymer obtained by polymerization a monomer having a long-chain alkyl groups with a multiplicity of branches with a value represented by the ratio A inferred to indicate a value of 0.95. See ‘275, [0122] & Example 5. The present invention differs from ‘275 in that ‘275 does not teach polymer (1).

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘275 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh